DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 4/21/2022 which amended claims 1, 3, 4, 6, 8-10, 16, 17, and 20. Claims 1-20 are currently pending.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the openings near a window of the collector as recited in claim 8, lines 13-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the term “near” in line 14 of claim 8 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The location of the openings relative to a window of the collector has been rendered indefinite by the use of the term “near” to describe the distance between the openings and the collector because one of ordinary skill in the art would not have been able to determine the scope of the location of the openings relative to the window encompassed by the term “near.” For the purposes of examination, the limitation is being interpreted as meaning openings around a window of the collector. Thus, claim 8 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,495,987 in view of Heo et al. (US PGPub 2016/0143122, Heo hereinafter). 
Regarding claim 8, as best understood, claim 8 of patent recites an extreme ultraviolet (EUV) lithography system (claim 1, col. 14, line 25), comprising: 
an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (claim 1, col. 14, lines 27-28);
a light source (claim 1, col. 14, lines 29-30), comprising: 
a chamber (claim 1, col. 14, line 31); 
a collector configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (claim 1, col. 14, lines 32-34); 
a concentration detector configured to measure concentration of debris generated during the lithography exposure process in the chamber (claim 1, col. 14, lines 37-38); and 
a debris collection device disposed in the chamber (claim 1, col. 14, lines 40-45, claim 8, col. 15, lines 27-33); 
an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris (claim 1, col. 14, lines 44-45); and 
a gas supply device configured to provide a gas into the light source according to a second gas flow rate corresponding to the measured concentration of the debris (claim 8, col. 15, lines 29-32). Claim 8 of patent 987 does not appear to recite the gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector. 
Heo discloses a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a gas flow rate corresponding to the measured concentration of the debris (Figs. 1-3, 8-12, paras. [0039], [0043], [0044], [0051], [0054]-[0056], [0062], [0082], gas supplying unit 300 provides gas flow into collector mirror unit 100 through nozzles 110 and 120 arranged around a window in the collector mirror unit 100. The gas flow is controlled according to the contamination level measured by sensing unit 400). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a gas flow rate corresponding to the measured concentration of the debris as taught by Heo as the arrangement of the gas supply device with the collector in the EUV lithography system as recited by patent 987 since including a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a second gas flow rate corresponding to the measured concentration of the debris is commonly used to provide flexible processing gas for a collector based on the detected contamination level of the collector (Heo, paras. [0006]-[0012]) to improve the production of EUV light. 
Regarding claim 15, claim 8 of patent 987 recites wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (claim 8, col. 15, lines 31-32).

Claims 9, 10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,495,987 as modified by Heo and further in view of Bogaart et al. (WO 2016/037786, Bogaart hereinafter).
Regarding claim 9, patent 987 as modified by Heo does not recite wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed.
Bogaart discloses wherein the light source further comprises: 
a target droplet generator configured to provide a plurality of target droplets to the chamber (Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed as taught by Bogaart in the EUV lithography system as recited by patent 987 as modified by Heo since including wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 10, patent 987 as modified by Heo does not recite wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value. 
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value (the limitations “wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value” and ” when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value” recite functional language and are recitations of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 1-3, 25, paras. [0075], [0077], [0105], the controller 14 controls the flow rate from the gas delivery system 16 based on the concentration measured by the measurement system 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value as taught by Bogaart in the EUV lithography system as recited by patent 987 as modified by Heo since including wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 12, patent 987 as modified by Heo does not recite wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process.
Bogaart discloses wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process (Figs. 1-3, paras. [0041]-[0042], a patterning device MA is illuminated by an EUV radiation beam, and the patterned beam is projected onto a substrate W using the projection system PS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process as taught by Bogaart in the EUV lithography system as recited by patent 987 as modified by Heo since including wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process is commonly used for mass production of semiconductor devices having fine patterns. 
Regarding claim 14, patent 987 as modified by Heo does not recite wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value.
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value (the limitation “wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value” recites functional language and is a recitation of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas according to the concentration of vapor measured by the measurement system 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value as taught by Bogaart in the EUV lithography system as recited by patent 987 since including wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,495,987 as modified by Heo and further in view of Zhao et al. (US PGPub 2016/0209753, Zhao hereinafter). 
Regarding claim 11, patent 987 as modified by Heo does not recite does wherein the debris collection device comprises: a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support.
Zhao discloses wherein the debris collection device (Figs. 16, 19, 20, paras. [0069], [0072], [0099], [0107]-[0108], [0110]-[0111], the particle trap includes a fan unit 6) comprises: 
a housing (Figs. 16, 19, 20, paras. [0072], [0093], [0107], fan unit 6, and exit cone 95 contains the debris mitigation element); and 
a first end support and a second end support configured to support a plurality of vanes that rotate within the housing (Figs. 16, 19, 20, paras. [0069], [0072], [0093], [0099], [0107], [0108], [0110]-[0112], a bearing system 10 supports the blades 61 within the fan unit 6 on either end of the fan unit, and the blades rotate), 
wherein the first end support has a larger diameter than the second end support (Figs. 16, 19, 20, paras. [0072], [0110], the bearing system 10 includes one end with a larger diameter than the other end based on the frustoconical shape of the fan unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support as taught by Zhao as the debris collection device in the EUV lithography system recited by patent 987 as modified by Heo since including wherein the debris collection device comprises a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support is commonly used to guide and collect particles to minimize particle transfer into the illumination system while providing an unobstructed path for radiation collected by the collector mirror toward the illumination system of the lithographic system (Zhao, paras. [0071]-[0072]). 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,495,987 as modified by Heo and further in view of Bykanov et al. (US PGPub 2009/0057567, Bykanov hereinafter).
Regarding claim 13, patent 987 as modified by Heo does not recite wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as recited by patent 987 as modified by Heo since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).

Claims 8-10, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,712,676 in view of Bogaart et al. (WO 2016/037786, Bogaart hereinafter) in view of Heo. 
Regarding claim 8, as best understood, claim 15 recites an extreme ultraviolet (EUV) lithography system (claim 8, col. 15, line 13), comprising:
a light source (claim 8, col. 15, lines 14-15), comprising: 
a chamber (claim 8, col. 15, line 16); 
a collector configured to collect the EUV radiation and direct the EUV radiation to the chamber (claim 8, col. 15, lines 17-18); 
a concentration detector configured to measure concentration of debris generated during the lithography exposure process in the chamber (claim 8, col. 15, lines 21-23); and 
a debris collection device disposed in the chamber (claim 8, col. 15, lines 24-29, clam 15, col. 16, lines 11-16); 
an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris (claim 8, col. 15, lines 24-29); and 
a gas supply device configured to provide a gas into the light source according to a second gas flow rate corresponding to the measured concentration of the debris (claim 15, col. 16, lines 11-16). Patent 676 does not recite an EUV scanner configured to perform a lithography exposure process in response to EUV radiation and the gas supply configured to provide the gas into the collector of the light source through openings near a window of the collector. 
Bogaart discloses an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation), and the collector configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (Figs. 1-3, paras. [0059], [0067], collector CO or mirror 2 collects the EUV radiation and directs it to the lithography apparatus).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to have included an EUV scanner configured to perform a lithography exposure process in response to EUV radiation as taught by Bogaart in the apparatus as recited by patent 676 since including an EUV scanner configured to perform a lithography exposure process in response to EUV radiation is commonly used for mass production of semiconductor devices having fine patterns.
Patent 676 as modified by Bogaart does not appear to recite the gas supply configured to provide the gas into the collector of the light source through openings near a window of the collector. 
Heo discloses a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a gas flow rate corresponding to the measured concentration of the debris (Figs. 1-3, 8-12, paras. [0039], [0043], [0044], [0051], [0054]-[0056], [0062], [0082], gas supplying unit 300 provides gas flow into collector mirror unit 100 through nozzles 110 and 120 arranged around a window in the collector mirror unit 100. The gas flow is controlled according to the contamination level measured by sensing unit 400). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a gas flow rate corresponding to the measured concentration of the debris as taught by Heo as the arrangement of the gas supply device with the collector in the EUV lithography system as recited by patent 987 as modified by Bogaart since including a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a second gas flow rate corresponding to the measured concentration of the debris is commonly used to provide flexible processing gas for a collector based on the detected contamination level of the collector (Heo, paras. [0006]-[0012]) to improve the production of EUV light. 
Regarding claim 9, patent 676 does not recite wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed.
Bogaart discloses wherein the light source further comprises: 
a target droplet generator configured to provide a plurality of target droplets to the chamber (Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed as taught by Bogaart in the EUV lithography system as recited by patent 676 since including wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 10, patent 676 does not recite wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value. 
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value (the limitations “wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value” and “when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value” recite functional language and are recitations of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 1-3, 25, paras. [0075], [0077], [0105], the controller 14 controls the flow rate from the gas delivery system 16 based on the concentration measured by the measurement system 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value as taught by Bogaart in the EUV lithography system as recited by patent 676 since including wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 12, patent 676 does not recite wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process.
Bogaart discloses wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process (Figs. 1-3, paras. [0041]-[0042], a patterning device MA is illuminated by an EUV radiation beam, and the patterned beam is projected onto a substrate W using the projection system PS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process as taught by Bogaart in the EUV lithography system as recited by patent 676 since including wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process is commonly used for mass production of semiconductor devices having fine patterns. 
Regarding claim 14, patent 676 does not recite wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value.
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value (the limitation “wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value” recites functional language and is a recitation of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas according to the concentration of vapor measured by the measurement system 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value as taught by Bogaart in the EUV lithography system as recited by patent 676 since including wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]).
Regarding claim 15, claim 15 of patent 676 as modified by Bogaart and Heo recites wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (claim 15, col. 16, lines 15-16).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,712,676 as modified by Bogaart in view of Heo and further in view of Zhao et al. (US PGPub 2016/0209753, Zhao hereinafter). 
Regarding claim 11, patent 676 as modified by Bogaart in view of Heo does not recite does wherein the debris collection device comprises: a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support.
Zhao discloses wherein the debris collection device (Figs. 16, 19, 20, paras. [0069], [0072], [0099], [0107]-[0108], [0110]-[0111], the particle trap includes a fan unit 6) comprises: 
a housing (Figs. 16, 19, 20, paras. [0072], [0093], [0107], fan unit 6, and exit cone 95 contains the debris mitigation element); and 
a first end support and a second end support configured to support a plurality of vanes that rotate within the housing (Figs. 16, 19, 20, paras. [0069], [0072], [0093], [0099], [0107], [0108], [0110]-[0112], a bearing system 10 supports the blades 61 within the fan unit 6 on either end of the fan unit, and the blades rotate), 
wherein the first end support has a larger diameter than the second end support (Figs. 16, 19, 20, paras. [0072], [0110], the bearing system 10 includes one end with a larger diameter than the other end based on the frustoconical shape of the fan unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support as taught by Zhao as the debris collection device in the EUV lithography system recited by patent 676 as modified by Bogaart in view of Heo since including wherein the debris collection device comprises a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support is commonly used to guide and collect particles to minimize particle transfer into the illumination system while providing an unobstructed path for radiation collected by the collector mirror toward the illumination system of the lithographic system (Zhao, paras. [0071]-[0072]). 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,712,676 as modified by Bogaart in view of Heo and further in view of Bykanov et al. (US PGPub 2009/0057567, Bykanov hereinafter).
Regarding claim 13, patent 676 as modified by Bogaart in view of Heo does not recite wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as recited by patent 676 as modified by Bogaart in view of Heo since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).

Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10-15 of U.S. Patent No. 10,955,762 in view of Bogaart et al. (WO 2016/037786, Bogaart hereinafter) in view of Heo.
Regarding claim 8, as best understood, claim 8 of patent 762 recites an extreme ultraviolet (EUV) lithography system (claim 8, col. 15, line 9), comprising:
a light source (claim 8, col. 15, lines 10-11), comprising: 
a chamber (claim 8, col. 15, line 12); 
a collector configured to collect the EUV radiation and direct the EUV radiation to the chamber (claim 8, col. 15, lines 13-14); 
a concentration detector configured to measure concentration of debris generated during the lithography exposure process in the chamber (claim 8, col. 15, lines 15-17); and 
a debris collection device disposed in the chamber (claim 8, col. 15, line 18); 
an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris (claim 8, col. 15, lines 19-27); and 
a gas supply device configured to provide a gas into the light source according to a second gas flow rate corresponding to the measured concentration of the debris (claim 8, col. 15, lines 28-33). Patent 762 does not recite an EUV scanner configured to perform a lithography exposure process in response to EUV radiation and the gas supply device configured to provide a gas into the collector of the light source through openings near a window of the collector. 
Bogaart discloses an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation), and the collector configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (Figs. 1-3, paras. [0059], [0067], collector CO or mirror 2 collects the EUV radiation and directs it to the lithography apparatus).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to have included an EUV scanner configured to perform a lithography exposure process in response to EUV radiation as taught by Bogaart in the apparatus as recited by patent 762 since including an EUV scanner configured to perform a lithography exposure process in response to EUV radiation is commonly used for mass production of semiconductor devices having fine patterns.
Patent 762 as modified by Bogaart does not appear to recite the gas supply device configured to provide a gas into the collector of the light source through openings near a window of the collector.
Heo discloses a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a gas flow rate corresponding to the measured concentration of the debris (Figs. 1-3, 8-12, paras. [0039], [0043], [0044], [0051], [0054]-[0056], [0062], [0082], gas supplying unit 300 provides gas flow into collector mirror unit 100 through nozzles 110 and 120 arranged around a window in the collector mirror unit 100. The gas flow is controlled according to the contamination level measured by sensing unit 400). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a gas flow rate corresponding to the measured concentration of the debris as taught by Heo as the arrangement of the gas supply device with the collector in the EUV lithography system as recited by patent 762 as modified by Bogaart since including a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a second gas flow rate corresponding to the measured concentration of the debris is commonly used to provide flexible processing gas for a collector based on the detected contamination level of the collector (Heo, paras. [0006]-[0012]) to improve the production of EUV light. 
Regarding claim 9, patent 762 does not recite wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed.
Bogaart discloses wherein the light source further comprises: 
a target droplet generator configured to provide a plurality of target droplets to the chamber (Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed as taught by Bogaart in the EUV lithography system as recited by patent 762 since including wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the laser pulses when the lithography exposure process is completed is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 10, claim 10 of patent 762 as modified by Bogaart in view of Heo recites wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value (claim 10, col. 15, lines 44-52).
Regarding claim 11, claim 11 of patent 762 as modified by Bogaart in view of Heo recites wherein the debris collection device comprises:
a housing (claim 11, col. 15, line 55); and
a first end support and a second end support configured to support a plurality of vanes that rotate within the housing (claim 1, col. 15, lines 56-58),
wherein the first end support has a larger diameter than the second end support (claim 11, col. 15, lines 59-60). 
Regarding claim 12, claim 12 of patent 762 as modified by Bogaart in view of Heo recites wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process (claim 12, col. 15, lines 61-65).
Regarding claim 13, claim 13 of patent 762 as modified by Bogaart in view of Heo recites wherein the exhaust device comprises:
a first exhaust line connected to the chamber (claim 13, col. 16, lines 1-3);
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (claim 13, col. 16, lines 4-6);
a second exhaust line connected to the valve (claim 13, col. 16, line 7); and
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (claim 13, col. 16, lines 8-11).
Regarding claim 14, claim 14 of patent 762 as modified by Bogaart in view of Heo recites wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value (claim 14, col. 16, lines 12-17).
Regarding claim 15, claim 15 of patent 762 as modified by Bogaart in view of Heo recites wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (claim 15, col. 16, lines 18-20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bogaart et al. (WO 2016/037786, Bogaart hereinafter) in view of Heo et al. (US PGPub 2016/0143122, Heo hereinafter).
Regarding claim 8, as best understood, Bogaart discloses an extreme ultraviolet (EUV) lithography system (Figs. 1-3), comprising: 
an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation);
a light source (Figs. 13, paras. [0041], [0048], [0053]-[0055], source module SO produces EUV radiation provided to the lithography apparatus), comprising: 
a chamber (Figs. 1-3, paras. [0053]-[0054], source module SO includes a source chamber 4211); 
a collector configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (Figs. 1-3, paras. [0059], [0067], collector CO or mirror 2 collects the EUV radiation and directs it to the lithography apparatus); 
a concentration detector configured to measure concentration of debris generated during the lithography exposure process in the chamber (Figs. 3, 4, 25, paras. [0061]-[0064], [0072], [0074], measurement system 12 includes capacitors 18 to measure a concentration of vapor or amount of a deposit generated by debris from the plasma); and 
a debris collection device disposed in the chamber (Figs. 1-3, 25, paras. [007], [0054], [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas and contaminant trap 4230 traps contaminants to prevent them from passing from the source chamber); 
an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas from the radiation source (see arrow 38 in Fig. 25), and the controller 14 controls the flow rate based on the concentration measured by the measurement system 12); and 
a gas supply device configured to provide a gas into the light source according to a second gas flow rate corresponding to the measured concentration of the debris (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for inputting gas into the radiation source (see arrow 38 in Fig. 25), and the controller 14 controls the flow rate based on the concentration measured by the measurement system 12). However, Bogaart does not appear to explicitly describe the gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector. 
Heo discloses a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a gas flow rate corresponding to the measured concentration of the debris (Figs. 1-3, 8-12, paras. [0039], [0043], [0044], [0051], [0054]-[0056], [0062], [0082], gas supplying unit 300 provides gas flow into collector mirror unit 100 through nozzles 110 and 120 arranged around a window in the collector mirror unit 100. The gas flow is controlled according to the contamination level measured by sensing unit 400). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a gas flow rate corresponding to the measured concentration of the debris as taught by Heo as the arrangement of the gas supply device with the collector in the EUV lithography system as taught by Bogaart since including a gas supply configured to provide a gas into the collector of the light source through openings near a window of the collector according to a second gas flow rate corresponding to the measured concentration of the debris is commonly used to provide flexible processing gas for a collector based on the detected contamination level of the collector (Heo, paras. [0006]-[0012]) to improve the production of EUV light. 
Regarding claim 9, Bogaart as modified by Heo discloses wherein the light source further comprises: 
a target droplet generator configured to provide a plurality of target droplets to the chamber (Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber through the window of the collector during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed (the limitations “configured to provide a plurality of pulse lasers to irradiated the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation” and “configured to stop providing the laser pulses when the lithography process is completed” recite functional language and are recitations of the manner in which the EUV lithography system operates and does not structurally differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
Regarding claim 10, Bogaart as modified by Heo discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value (the limitations “wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value” and ” when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value” recite functional language and are recitations of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 1-3, 25, paras. [0075], [0077], [0105], the controller 14 controls the flow rate from the gas delivery system 16 based on the concentration measured by the measurement system 12). 
Regarding claim 10, Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a first flow setting value to a second flow setting value, wherein the second flow setting value is greater than the first flow setting value (Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value). Although in a further interpretation, Bogaart does not appear to explicitly describe when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value, since Bogaart discloses the controller adjusting the flow rate based on the comparison of the concentration of vapor with a predetermined value (Bogaart, paras. [0075], [0077]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the control of the flow rate as taught by Bogaart using the measured concentration and the controller in the EUV lithography system as taught by Bogaart as modified by Heo such that when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value since controlling the flow rate when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the second flow setting value to the first flow setting value, wherein the second flow setting value is greater than the first flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 12, Bogaart as modified by Heo discloses wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process (Bogaart, Figs. 1-3, paras. [0041]-[0042], a patterning device MA is illuminated by an EUV radiation beam, and the patterned beam is projected onto a substrate W using the projection system PS). 
Regarding claim 14, Bogaart as modified by Heo discloses wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value (the limitation “wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value” recites functional language and is a recitation of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas according to the concentration of vapor measured by the measurement system 12).  
Regarding claim 14, in a further interpretation, although Bogaart as modified by Heo discloses wherein when the measured concentration of the debris exceeds an upper threshold, the first gas flow rate and the second gas flow rate are increased until the measured concentration of the debris is less than a lower threshold value (Bogaart, Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value), Bogaart does not appear to explicitly describe the gas flow rates are synchronically increased. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have optimized control of the gas flow rates as taught by Bogaart using the EUV lithography system as taught by Bogaart as modified by Heo such that the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value since including the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 15, Bogaart discloses wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (the limitation “wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device” recites functional language and is a recitation of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for inputting gas into the radiation source (see arrow 38 in Fig. 25), and gas delivery system 16 includes channels 40 for removing gas from the radiation source (see arrow 38 in Fig. 25), and the controller 14 controls the flow rate based on the concentration measured by the measurement system 12).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaart as modified by Heo as applied to claim 8, and further in view of Zhao et al. (US PGPub 2016/0209753, Zhao hereinafter). 
Regarding claim 11, although Bogaart as modified by Heo discloses a debris collection device disposed in the chamber (Bogaart, Figs. 1-3, 25, paras. [007], [0054], [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas and contaminant trap 4230 traps contaminants to prevent them from passing from the source chamber), Bogaart as modified by Heo does not appear to explicitly describe wherein the debris collection device comprises: a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support.
Zhao discloses wherein the debris collection device (Figs. 16, 19, 20, paras. [0069], [0072], [0099], [0107]-[0108], [0110]-[0111], the particle trap includes a fan unit 6) comprises: 
a housing (Figs. 16, 19, 20, paras. [0072], [0093], [0107], fan unit 6, and exit cone 95 contains the debris mitigation element); and 
a first end support and a second end support configured to support a plurality of vanes that rotate within the housing (Figs. 16, 19, 20, paras. [0069], [0072], [0093], [0099], [0107], [0108], [0110]-[0112], a bearing system 10 supports the blades 61 within the fan unit 6 on either end of the fan unit, and the blades rotate), 
wherein the first end support has a larger diameter than the second end support (Figs. 16, 19, 20, paras. [0072], [0110], the bearing system 10 includes one end with a larger diameter than the other end based on the frustoconical shape of the fan unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support as taught by Zhao as the debris collection device in the EUV lithography system as taught by Bogaart as modified by Heo since including wherein the debris collection device comprises a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support is commonly used to guide and collect particles to minimize particle transfer into the illumination system while providing an unobstructed path for radiation collected by the collector mirror toward the illumination system of the lithographic system (Zhao, paras. [0071]-[0072]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaart as modified by Heo as applied to claim 8, and further in view of Bykanov et al. (US PGPub 2009/0057567, Bykanov hereinafter).
Regarding claim 13, Bogaart as modified by Heo does not appear to explicitly describe wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as taught by Bogaart as modified by Heo since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaart as modified by Heo as applied to claim 8, and further in view of De Jong et al. (WO 2015/086510, De Jong hereinafter). 
Regarding claim 15, in a further interpretation, Bogaart as modified by Heo does not appear to explicitly describe wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device.
De Jong discloses wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (para. [0093], the rate of gas supply and the rate at which gas is exhausted are substantially the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device as taught by De Jong as the first and second flow rates of the exhaust device and the gas supply device in the light source of the EUV lithography system as taught by Bogaart as modified by Heo since including wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device is commonly used to maintain the gas pressure in the chamber in a desired range (De Jong, para. [0093]). 

Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a controller configured to adjust a first gas flow rate and a second gas flow rate in response to the measured concentration of the debris and a control signal from the EUV scanner; an exhaust device configured to extract the debris out of the chamber according to the first gas flow rate; and a gas supply device configured to provide a gas into the chamber according to the second gas flow rate, wherein the control signal indicates the lithography exposure process is completed, wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device; and in response to a first control signal, performing a purge operation according to the adjusted first gas flow rate of the exhaust device and the adjusted second gas flow rate of the gas supply device, wherein, the first control signal indicates a lithography exposure process has been completed, wherein the adjusted first gas flow rate is proportional to the adjusted second gas flow rate, and a ratio of the adjusted second gas flow rate to the adjusted first gas flow rate is greater than one. These limitations in combination with the other limitations of claim 16 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Bogaart et al. (WO 2016/037786, Bogaart hereinafter) discloses an extreme ultraviolet (EUV) lithography system (Figs. 1-3), comprising: an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation); a light source configured to provide the EUV radiation to the EUV scanner (Figs. 13, paras. [0041], [0048], [0053]-[0055], source module SO produces EUV radiation provided to the lithography apparatus), wherein the light source comprises: a chamber (Figs. 1-3, paras. [0053]-[0054], source module SO includes a source chamber 4211); a measuring device configured to measure concentration of debris caused by unstable target droplets in the chamber (Figs. 3, 4, 25, paras. [0061]-[0064], [0072], [0074], measurement system 12 includes capacitors 18 to measure a concentration of vapor or amount of a deposit generated by debris from the plasma); and a controller configured to adjust a first gas flow rate and a second gas flow rate in response to the measured concentration of the debris (Figs. 3 and 25, paras. [0072]-[0078], [0105], controller 14 adjusts gas flow rates from the gas delivery system 16 based on the concentration measured by the measurement system 12); an exhaust device configured to extract the debris out of the chamber according to the first gas flow rate (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas from the radiation source (see arrow 38 in Fig. 25)); and a gas supply device configured to provide a gas into the chamber according to the second gas flow rate (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for inputting gas into the radiation source (see arrow 38 in Fig. 25)). Bogaart does not describe or render obvious the controller receives a control signal from the EUV scanner, wherein the control signal indicates the lithography exposure process is completed, wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one. 
Ueno et al. (US PGPub 2010/0192973) discloses a controller configured to perform cleaning in response to a control signal from the EUV scanner, wherein the control signal indicates the lithography exposure process is completed (Figs. 1, 5, paras. [0077]-[0080], the control system 10 receives an exposure stop signal when the exposure unit 65 stops exposure to indicate cleaning can be performed). Ueno does not describe or render obvious wherein the first gas flow rate is proportional to the second gas flow rate, a ratio of the second gas flow rate to the first gas flow rate is greater than one.  
De Jong (WO 2015/086510, De Jong hereinafter) discloses wherein the first gas flow rate is proportional to the second gas flow rate (para. [0093], the rate of gas supply and the rate at which gas is exhausted are substantially the same). However, De Jong discloses the gas is exhausted at the same rate at which the gas is supplied; thus, it would not have been obvious to one of ordinary skill in the art to have modified the gas flow rates to have obtained a ratio of the second gas flow rate to the first gas flow rate is greater than one from the disclosure of De Jong. 
Freriks et al. (US PGPub 2007/0145297, Freriks hereinafter) discloses tuning the ratio of gas flow by configuring the dimensions of tubes for gas exhaust and gas return for an EUV chamber (Fig. 7e, para. [0105]), but Freriks does not describe or render obvious a controller configured to adjust the first gas flow rate and the second gas flow rate, wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one. Freriks also does not describe or render obvious in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device; and in response to a first control signal, performing a purge operation according to the adjusted first gas flow rate of the exhaust device and the adjusted second gas flow rate of the gas supply device, wherein, the first control signal indicates a lithography exposure process has been completed, wherein the adjusted first gas flow rate is proportional to the adjusted second gas flow rate, and a ratio of the adjusted second gas flow rate to the adjusted first gas flow rate is greater than one.
Bykanov et al. (US PGPub 2009/0154642) discloses controlling gas sources and pumps to maintain a selected flow rate with a selected ratio of gases (para. [0066]); however, Bykanov does not describe or render obvious a controller configured to adjust the first gas flow rate and the second gas flow rate, wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one.   
Uzawa (US PGPub 2001/0048084) discloses controlling a ratio of purging gas supplied to the amount of exhausted gas to regulate pressure within purge spaces (paras. [0048]-[0051]), but Uzawa does not describe or render obvious wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one or in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device; and in response to a first control signal, performing a purge operation according to the adjusted first gas flow rate of the exhaust device and the adjusted second gas flow rate of the gas supply device, wherein, the first control signal indicates a lithography exposure process has been completed, wherein the adjusted first gas flow rate is proportional to the adjusted second gas flow rate, and a ratio of the adjusted second gas flow rate to the adjusted first gas flow rate is greater than one.

Response to Arguments
Applicant’s arguments, see page 11, filed 4/21/2022, with respect to the claim objections to claims 4, 9, 17, and 20 have been fully considered and are persuasive in light of the amendments to the claims. The claim objections have been withdrawn. 
Applicant’s arguments, see page 11, filed 4/21/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-15 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(b) rejections of claims 1-15 have been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 4/21/2022, with respect to the obviousness-type Double Patenting rejections of claims 1-7 and 16-20 have been fully considered and are persuasive in light of the amendments to the claims. The obviousness-type Double Patenting rejections of claims 1-7 and 16-20 have been withdrawn. 
Applicant’s arguments, see pages 15-17, filed 4/21/2022, with respect to the 35 U.S.C. 103 rejections of claims 1 and 3-7 as being unpatentable over Bogaart in view of Ueno and De Jong have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 103 rejections of claims 1 and 3-7 as being unpatentable over Bogaart in view of Ueno and De Jong have been withdrawn. 
Applicant’s arguments, see pages 17-18, filed 4/21/2022, with respect to the 35 U.S.C. 103 rejections of claims 16-20 as being unpatentable over Bogaart in view of Ueno have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 103 rejections of claims 16-20 as being unpatentable over Bogaart in view of Ueno have been withdrawn. 
Applicant’s arguments with respect to claims 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882